    Case: 2:18-cr-00085-ALM Doc #: 51 Filed: 01/21/21 Page: 1 of 5 PAGEID #: 220




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                       :
                                                : Case No. 2:18-cr-085
               Plaintiff,                       :
                                                : CHIEF JUDGE ALGENON L. MARBLEY
        v.                                      :
                                                :
ERIC PAUL LINDAHL,                              :
                                                :
               Defendant.                       :


                                     OPINION & ORDER

                                     I. INTRODUCTION

        This matter is before the Court on Defendant Eric Paul Lindahl’s Motion for

Compassionate Release to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (ECF No.

44). For the reasons articulated below, the Court GRANTS Mr. Lindahl’s motion, subject to the

conditions of release specified below.

                                         II. BACKGROUND

        On June 22, 2018, Defendant Eric Paul Lindahl (“Mr. Lindahl”) pleaded guilty to one count

of conspiracy to possess with intent to distribute over 500 grams of methamphetamine, in violation

of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A)(viii). (ECF No. 35). On October 5, 2018, Mr.

Lindahl was sentenced to a below-guidelines term of 100 months and a five-year term of

supervised release. (ECF No. 42 at 1−3). Mr. Lindahl is currently incarcerated at FCI Yazoo City

Medium (“FCI Yazoo”) and has served approximately 36 months of his sentence. (See ECF No.

50 at 3).




                                                1
    Case: 2:18-cr-00085-ALM Doc #: 51 Filed: 01/21/21 Page: 2 of 5 PAGEID #: 221




         Mr. Lindahl filed his motion for compassionate release pro se on November 3, 2020. On

November 9, 2020, this Court appointed counsel for the purpose of assisting Mr. Lindahl in his

request for early release. (ECF No. 45). Two weeks later, on November 23, 2020, appointed

counsel Diane Menashe indicated that she did not intend to file a supplement to Mr. Lindahl’s

original motion. (ECF No. 46). The Government opposed Mr. Lindahl’s release on December 3,

2020. (ECF No. 47).

         This Court issued an Opinion and Order on December 30, 2020 (ECF No. 48), applying

the three-step analysis district courts in the Sixth Circuit use to consider motions for compassionate

release, which was recently clarified in United States v. Jones, 980 F.3d 1098, 1112 (6th Cir. 2020).

First, this Court determined whether “extraordinary and compelling reasons” warranted Mr.

Lindahl’s early release. Second, since the Jones court held that U.S.S.G. § 1B1.13 no longer

applies to motions brought by incarcerated persons on their own behalf, this Court used its “full

discretion to define ‘extraordinary and compelling’ without consulting [that] policy statement.” Id.

at 1111. Under these two steps, the Court found that Mr. Lindahl had presented “extraordinary and

compelling” reasons to justify a sentence reduction. (ECF No. 48 at 8). Specifically, the Court

cited the following combination as extraordinary and compelling reasons:

         the current state of the COVID-19 pandemic; its effects on prison populations in general

         and the number of confirmed active cases among inmates and staff with FCI Yazoo in

         particular; Mr. Lindahl’s age and the higher risks faced by persons of his age range; Mr.

         Lindahl’s hypertension, or high blood pressure, which might increase the risk of severe

         illness from COVID-19; and his other health issues indicated in the record . . . .

(Id.).

         The third step requires the Court to consider “all relevant § 3553(a) factors before

rendering a compassionate release decision.” Jones, 980 F.3d at 1114 (citation omitted). The

                                                      2
    Case: 2:18-cr-00085-ALM Doc #: 51 Filed: 01/21/21 Page: 3 of 5 PAGEID #: 222




Government argued that § 3553(a) factors counseled against Mr. Lindahl’s early release, citing

deterrence and public protection. (ECF No. 47 at 8−9). Mr. Lindahl, however, did not discuss the

§ 3553(a) factors in his original motion. Accordingly, this Court held that it could not adequately

consider Mr. Lindahl’s motion until Ms. Menashe provided a discussion of the relevant § 3553(a)

factors, “with a particular emphasis on why release would not present a danger to the safety of any

other person or to the community.” (ECF No. 48 at 10). The Court held the motion in abeyance,

pending defense counsel’s supplemental motion and the Government’s reply. (Id. at 11). This

matter is now fully briefed and ripe for review.

                                      III. LAW & ANALYSIS

       When the Court analyzes the relevant § 3553(a) factors to rule on a motion for

compassionate release, it is not required to “specifically articulat[e]” every single Section 3553(a)

factor in its analysis; instead, the Court must indicate that it considered the pertinent factors on the

record “as a whole,” which includes both the original sentencing proceeding and the

compassionate release decision. Jones, 980 F.3d at 1114−15. Section 3553(a) instructs the Court

to consider the following factors:

       (1) the nature and circumstances of the offense and the history and characteristics of the defendant;

       (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                   provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant;

               (D) to provide the defendant with needed educational or vocational training, medical care,
                   or other correctional treatment in the most effective manner;

       (3) The kinds of sentences available;


                                                    3
   Case: 2:18-cr-00085-ALM Doc #: 51 Filed: 01/21/21 Page: 4 of 5 PAGEID #: 223



       (4) the kinds of sentence and the sentencing range established for . . . the applicable category of
           offenses committed by the applicable category of defendant as set forth in the guidelines . . . ;

       (5) any pertinent policy statement . . . issued by the Sentencing Commission . . . ;

       (6) the need to avoid unwarranted sentence disparities among defendants with similar records who
           have been found guilty of similar conduct; and the need to provide restitution to any victims of
           the offense.

18 U.S.C. § 3553(a).

       The Government argues that § 3553(a) factors counsel against Mr. Lindahl’s early release

in part because he “has a serious criminal history.” (ECF No. 50 at 2). In support, it simply cites

his criminal incidents over the past 25 years and concludes that his previous convictions show that

he poses “a serious risk of recidivism.” (Id.). Defendant, on the other hand, refers to a report issued

by the U.S. Sentencing Commission, which determined that offenders between ages 51 and 60 are

rearrested at a rate of less than 22% after release. U.S. Sentencing Commission, Recidivism Among

Federal     Offenders:     A     Comprehensive          Overview,     App.      A-1     (March      2016),

https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-publications/

2016/recidivism_overview.pdf. Because this figure comes from a trusted and vetted study, the

Court finds this information about the likelihood of Mr. Lindahl’s future criminal conduct to be

more persuasive than the Government’s argument. Moreover, the Court notes that the majority of

Mr. Lindahl’s other charges are for driving while under the influence or for other drug offenses.

       The Government also describes Mr. Lindahl’s present offense as “serious” and

“dangerous” to his community. (Id. at 3). While this Court does not make light of the negative

effects that drugs like methamphetamine have on the public, it also acknowledges that Mr. Lindahl

was an addict when he committed this offense. Defendant submits that he developed a dependency

on pain medications between 2010 and 2015, due to multiple surgeries. He underwent several

surgical procedures on his right knee, right meniscus, and right shoulder due to a degenerative
                                                    4
   Case: 2:18-cr-00085-ALM Doc #: 51 Filed: 01/21/21 Page: 5 of 5 PAGEID #: 224




joint disease. (ECF No. 49 at 4). During the same period, he also had a large portion (26 inches)

of his intestines removed to combat colon cancer and also suffered from major depressive disorder,

anxiety, and panic attacks. (Id.). Mr. Lindahl’s resulting pain medication addiction eventually led

him to develop a dependency on methamphetamines as well, and this dependency relates directly

to the offense for which he is currently incarcerated. (Id.). The Court finds that these circumstances

are relevant to the commission of his offense and, combined with his age, decrease the likelihood

that Mr. Lindahl poses a future risk to his community.

       Accordingly, this Court finds that the § 3553(a) factors weigh in favor of Mr. Lindahl’s

immediate compassionate release.

                                        IV. CONCLUSION

       For the reasons articulated above, the Court hereby GRANTS Mr. Lindahl’s Motion for

Compassionate Release [#44]. It is ORDERED that Mr. Lindahl be immediately placed in a 14-

day quarantine before his release from FCI Yazoo, in accordance with former Attorney General

Barr’s March 2020 directive to the BOP. Furthermore, upon release, Mr. Lindahl shall begin to

serve the remainder of his 100-month sentence under home confinement as a condition of

supervised release. This Court finds that home confinement in this instance is a substitute for

imprisonment, pursuant to USSG § 5F1.2 and 18 U.S.C. § 3583(d). After Mr. Lindahl has completed

his term of home confinement, he shall serve an additional five years of supervised release, pursuant

to the terms specified in this Court’s sentencing judgment. (ECF No. 45).


       IT IS SO ORDERED.


                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 21, 2021


                                                  5
